

	

		II

		109th CONGRESS

		1st Session

		S. 578

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Lautenberg (for

			 himself, Mr. Corzine,

			 Mr. Schumer, Mrs. Clinton, Mrs.

			 Feinstein, Ms. Mikulski,

			 Mr. Reed, and Mr. Kennedy) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To better manage the national instant criminal background

		  check system and terrorism matches. 

	

	

		1.Short

			 title

			This Act may be cited as the

			 Terrorist Apprehension and Record

			 Retention Act of 2005 or the TARR Act of 2005.

		2.Identification

			 of terrorists

			(a)In

			 generalSection 922(t) of title 18, United States Code, is

			 amended by inserting after paragraph (6) the following:

				

					(7)If the national

				criminal background check system indicates that a person attempting to purchase

				a firearm or applying for a State permit to possess, acquire, or carry a

				firearm is identified as a known or suspected member of a terrorist

				organization in records maintained by the Department of Justice or the

				Department of Homeland Security, including the Violent Gang and Terrorist

				Organization File, or records maintained by the Intelligence Community,

				including records maintained under section 343 of the Intelligence

				Authorization Act for Fiscal Year 2003 (50 U.S.C. 404n–2)—

						(A)all information

				related to the prospective transaction shall automatically and immediately be

				transmitted to the appropriate Federal and State counterterrorism officials,

				including the Federal Bureau of Investigation;

						(B)the Federal

				Bureau of Investigation shall coordinate the response to such an event;

				and

						(C)all records

				generated in the course of the check of the national criminal background check

				system, including the ATF Form 4473, that are obtained by Federal and State

				officials shall be retained for a minimum of 10 years.

						.

			(b)Conforming

			 amendments

				(1)Title

			 18Section 922(t)(2)(C) of title 18, United States Code, is

			 amended by inserting after transfer the following: ,

			 except as provided in paragraph (7).

				(2)Other

			 lawSection 617(a)(2) of the Departments of Commerce, Justice,

			 and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (118

			 Stat. 95) is amended by inserting after or State Law the

			 following: , except for information required to be maintained by section

			 922(t)(7) of title 18, United States Code.

				

